         Case 1:19-cv-09412-AJN-OTW Document 121 Filed 10/23/20 Page 1 of 3
                                                                            199 Water Street
                                                                            New York, NY 10038
                                                                            (212) 577-3300
                                                                            https://www.legalaidnyc.org/


                                                                            John K. Carroll
                                                                            President

                                                                            Janet E. Sabel
                                                                            Attorney-in-Chief
October 23, 2020                                                            Chief Executive Officer

                                                                            Justine M. Luongo
By ECF                                                                      Attorney-in-Charge
                                                                            Criminal Practice

Honorable Ona T. Wang
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007


              Tomás Medina v. City of New York, et. al., 19-cv-09412-AJN-OTW


Dear Judge Wang:

We represent Plaintiff in the above-captioned matter and write in opposition to Defendants’ letter
motion dated October 5, 2020, seeking a protective order designating as confidential “the disciplinary
records of officers of the New York City Police Department (“NYPD”),” including disciplinary
histories and records from the Civilian Complaint Review Board, NYPD Internal Affairs Bureau, other
NYPD divisions, or any other governmental agency (the “Disciplinary Records”). See ECF 116 at 1;
ECF 113 at 2. Defendants have failed to show good cause for keeping a category of documents
confidential when all or most of the documents within it are subject to disclosure under New York’s
Freedom of Information Law (“FOIL”).

Rule 26(c)(1) of the Federal Rules of Civil Procedure contemplates the issuance of protective orders
“to protect a party or person from annoyance, embarrassment, oppression, or undue burden or
expense.” A party seeking a protective order “has the burden of showing that good cause exists for
issuance of that order.” Gambale v. Deutsche Bank AG, 377 F.3d 133, 142 (2d Cir. 2004) (quoting In
re “Agent Orange” Prod. Liab. Litig., 821 F.2d 139, 145 (2d Cir.)). The movant must submit:

        [A] particular and specific demonstration of fact, as distinguished from
        stereotyped and conclusory statements in order to establish good cause. Ordinarily,
        good cause for a protective order exists when a party shows that disclosure will
        result in a clearly defined, specific and serious injury. Broad allegations of harm,
        unsubstantiated by specific examples of articulated reasoning, do not satisfy
        the Rule 26(c) test.

Standard Inv. Chartered, Inc. v. Nat'l Ass'n of Sec. Dealers, Inc., 621 F. Supp. 2d 55, 72 (S.D.N.Y.
2007) (internal citations and quotation marks omitted). If “good cause is not shown, the discovery
materials in question should not receive judicial protection.” Gambale, 377 F.3d at 142.
         Case 1:19-cv-09412-AJN-OTW Document 121 Filed 10/23/20 Page 2 of 3




                                                                                                 Page 2


The heart of Defendants’ argument as to why the Disciplinary Records should be protected appears to
be that “disciplinary records are, at their core, indistinguishable from any other employment record”
and that “the presumptive confidentiality of employment records should apply to disciplinary records.”
ECF 116 at 1, 3. Defendants provide no factual or legal support for these assertions. The one decision
Defendants cite—a ruling made during a telephonic conference in Benjamin v. City of New York—
does not address the good cause standard and appears to incorrectly impose a burden on the non-
moving party. Tr., No. 20-CV-2069 (RJD) (E.D.N.Y. Sept. 22, 2020) (ECF 116, Exhibit A). This case
does not justify Defendants’ failure to provide “articulated reasoning” showing a “clearly defined,
specific and serious injury” here. Standard Inv. Chartered, 621 F. Supp. 2d at 72.

Police officers are not the same as private sector employees and their disciplinary records should not
be treated as equivalent. Defendants point to a case involving employment records of private
employees not subject to freedom of information laws, in which the court found “a comprehensive
approach more sensible . . . than a piecemeal one” given the generally private nature of the documents.
Duling v. Gristede’s Operating Corp., 266 F.R.D. 66, 74 (S.D.N.Y. 2010). But a comprehensive
approach is not appropriate when the employees in question are police officers, and their disciplinary
records are now subject to public inspection under FOIL. See Casaccia v. City of Rochester, No. 17-
CV-6323 (FPG) (MJP) at *2 (W.D.N.Y. July 7, 2020) (“Because New York Civil Rights Law § 50-a
was repealed . . . the City Defendants may not mark any police personnel or disciplinary records,
complaints of misconduct, internal investigatory records, or training materials as ‘confidential’ as such
records are now publicly available.”) (attached as Exhibit A).

This Court, in its Order dated September 16, 2020, directed parties to address “(1) the extent to
which documents available through FOIL and/or FOIA are considered publicly available; and (2) the
ability of a party to designate confidential a document that is publicly available.” ECF 111 at 1.

Regarding the first factor, documents subject to FOIL should be considered publicly available. Ruling
on a similar controversy, a court in the Western District of New York recently came to this conclusion.
Casaccia, No. 17-CV-6323 (FPG) (MJP) at *2. This decision is supported by the plain text of New
York’s FOIL, which states that government agencies “shall, in accordance with [their] published rules,
make available for public inspection and copying all records, except [where a statutory exception
applies.]” N.Y. Pub. Off. L. §87-2 (emphasis added). As a matter of plain meaning, records that “shall”
be made available “for public inspection and copying” are records that are publicly available. Indeed,
the United States Supreme Court has held, in connection with similar language in the federal Freedom
of Information Act, that “[a]s the Act is structured, virtually every document generated by an agency
is available to the public in one form or another, unless [exempted by statute].” N. L. R. B. v. Sears,
Roebuck & Co., 421 U.S. 132, 136 (1975) (emphasis added).

Regarding the second factor, Defendants “do not take the position that documents which are publicly
available should be deemed confidential.” ECF 116 at 1. Plaintiff agrees, as there can hardly be good
cause to protect documents that are already public or are subject to mandatory disclosure upon
request. See Pansy v. Borough of Stroudsburg, 23 F.3d 772, 791 (3d Cir. 1994) (“[T]o the extent the
information is subject to disclosure under freedom-of-information or right-to-know laws, a strong
presumption against confidentiality exists.”).
         Case 1:19-cv-09412-AJN-OTW Document 121 Filed 10/23/20 Page 3 of 3




                                                                                                 Page 3


Defendants engage in a protracted discussion of how FOIL does not apply in discovery and could be
difficult to apply in their review of records for production. ECF 116 at 1-3. Defendants cite to King v.
Conde but miss its essential guidance—that a policy of state-federal comity justified recognition of
the privacy interest in police disciplinary records created by Section 50-a. 121 F.R.D. 180, 187
(E.D.N.Y. 1988). With the repeal of Section 50-a, that consideration is now moot. See id. State
privileges and freedom of information laws do not govern the scope of discovery in a federal case, but
they indisputably affect the scope of records that are publicly available, and consequently, the
appropriateness of a protective order. See Pansy, 23 F.3d at 791; Casaccia, No. 17-CV-6323
(FPG)(MJP) at *2; King, 121 F.R.D. at 187. Defendants make much of the potential burden of
considering whether a record is subject to disclosure under FOIL when determining if the record is
confidential. However, the City and its various agencies are routinely responsible for assessing what
records are available to the public under FOIL and complying with the law. The City’s responsibility
to assess records is far from being so burdensome as to justify a blanket confidentiality order.

Indeed, Defendants’ proposed protective order is likely to create additional administrative burdens in
this case. Broadly designating Disciplinary Records as confidential, in a case concerning the City’s
failure to supervise and discipline NYPD officers for excessive force, is likely to lead to further
disputes about when Disciplinary Records designated as confidential must be filed under seal.

Finally, Defendants point to a temporary stay on the publication of certain disciplinary records in
another case to support their requested protective order. See ECF 116 at 2; Order at 2, Uniformed
Fire Officers Association v. de Blasio, No. 20-2789-CV, ECF 171 (2nd Cir. Sept. 17, 2020)
(granting an administrative stay pending resolution of an appeal by law enforcement unions seeking
a preliminary injunction preventing the City from publicly disclosing certain police disciplinary
records). The existence of an administrative stay in another case does not support a blanket
confidentiality designation in this case. To state that there is uncertainty about the scope of FOIL, as
Defendants do, is not sufficient to show good cause. See ECF 116 at 2; Standard Inv. Chartered, 621
F. Supp. 2d at 72.

In sum, Defendants have not demonstrated good cause for a protective order rendering Disciplinary
Records, most or all of which are publicly available under FOIL, as confidential. For the reasons stated
herein, Plaintiff respectfully requests that the Court deny Defendants’ motion.


                                                                               Respectfully submitted,

                                                                                       s/Molly Griffard

                                                                                       Molly Griffard
                                                                                Attorney for Plaintiff
                                                                              mgriffard@legal-aid.org


cc:    All counsel of record (via ECF)
